UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 814-61 CAPITAL SOUTHWEST CORPORATION (Exact name of registrant as specified in its charter) Texas 75-1072796 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification No.) 12900 Preston Road, Suite 700, Dallas, Texas (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (972) 233-8242 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such filings).YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One): Large accelerated filero Accelerated filerx Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 3,754,538 shares of Common Stock, $1 par value, as of February 8, 2012 TABLE OF CONTENTS PART I FINANCIAL INFORMATION Page Item 1. Consolidated Financial Statements Consolidated Statements of Assets and Liabilities December 31, 2011 (Unaudited) and March 31, 2011 3 Consolidated Statements of Operations (Unaudited) For the three and nine months ended December 31, 2011 and December 31, 2010 4 Consolidated Statements of Changes in Net Assets December 31, 2011 (Unaudited) and March 31, 2011 5 Consolidated Statements of Cash Flows (Unaudited) For the three and nine months ended December 31, 2011 and December 31, 2010 6 Consolidated Schedule of Investments December 31, 2011 (Unaudited) and March 31, 2011 7 Notes to Consolidated Financial Statements 16 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 29 Item 3. Quantitative and Qualitative Disclosures About Market Risk 32 Item 4. Controls and Procedures 33 PART II OTHER INFORMATION Item 1. Legal Proceedings 33 Item1A. Risk Factors 33 Item 6. Exhibits 33 Signatures 34 2 Table of Contents PART I – FINANCIAL INFORMATION Item 1. Consolidated Financial Statements CAPITAL SOUTHWEST CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF ASSETS AND LIABILITIES (In thousands except per share data) December31 March31 Assets (Unaudited) Investments at market or fair value Companies more than 25% owned (Cost: December 31, 2011 - $14,870, March 31, 2011 - $25,521) $ $ Companies 5% to 25% owned (Cost: December 31, 2011 - $14,003, March 31, 2011 - $14,049) Companies less than 5% owned (Cost: December 31, 2011 - $59,820, March 31, 2011 - $58,784) Total investments (Cost: December 31, 2011 - $88,693, March 31, 2011 - $98,354) Cash and cash equivalents Receivables Dividends and interest Affiliates Pension assets Other assets Total assets $ $ Liabilities Other liabilities $ $ Pension liability Income taxes payable Deferred income taxes Total liabilities Net Assets Common stock, $1 par value: authorized, 5,000,000 shares; issued, 4,339,416 shares at December 31, 2011 and 4,337,916 shares at March 31, 2011 Additional capital Accumulated net investment income Accumulated net realized gain (loss) – ) Unrealized appreciation of investments Treasury stock - at cost on 584,878 shares ) ) Total net assets Total liabilities and net assets $ $ Net asset value per share (on the 3,754,538 shares outstanding at December 31, 2011 and 3,753,038 shares outstanding at March 31, 2011) $ $ The accompanying Notes are an integral part of these Consolidated Financial Statements 3 Table of Contents CAPITAL SOUTHWEST CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In thousands) Three Months Ended December 31 Nine Months Ended December 31 Investment income: Interest $ Dividends Management and directors’ fees Operating expenses: Salaries Stock option expense Net pension benefit ) Professional fees Other operating expenses Income before income taxes Income tax expense 27 26 74 74 Net investment income $ Proceeds from disposition of investments $ $ ) $ Cost of investments sold - Realized gain (loss) on investments before income tax ) ) Income tax expense Net realized gain (loss) on investments ) ) Net increase (decrease) in unrealized appreciation of investments ) Net realized and unrealized gain (loss) on investments $ $ ) $ $ Increase (decrease) in net assets from operations $ $ ) $ $ The accompanying Notes are an integral part of these Consolidated Financial Statements 4 Table of Contents CAPITAL SOUTHWEST CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN NET ASSETS (Unaudited) (In thousands) Nine Months Ended December31, 2011 Nine Months Ended December31, 2010 Operations: Net investment income $ $ Net realized gain on investments Net increase (decrease) in unrealized appreciation of investments ) Increase in net assets from operations Distributions from: Undistributed net investment income ) ) Net realized gains deemed distributed to shareholders ) ) Capital share transactions: Allocated increase in share value fordeemed distribution Exercise of employee stock options 98 Stock option expense Increase in net assets Net assets, beginning of period Net assets, end of period $ $ The accompanying Notes are an integral part of these Consolidated Financial Statements 5 Table of Contents CAPITAL SOUTHWEST CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) Three Months Ended December 31 Nine Months Ended December 31 Cash flows from operating activities Increase (decrease) in net assets from operations $ $ ) $ $ Adjustments to reconcile increase (decrease)in net assets from operations to net cash provided by (used in) operating activities: Net proceeds from disposition of investments ) Proceeds from repayment of loan securities or investments – Purchases of securities ) Depreciation and amortization 6 7 16 18 Net pension benefit ) Realized (gain) losson investments before income tax ) ) Taxes payable on behalf of shareholders on deemed distribution Net (increase) decrease in unrealized appreciation of investments ) ) ) Stock option expense Increase in dividend and interest receivable ) Decrease (increase) in receivables from affiliates (5 ) 50 Decrease in other assets – 6 4 12 Increase (decrease) in other liabilities (5
